NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KELVIN OSVALDO MORENO-                          No.    18-72822
NAVARRETE, AKA Kelvin Moreno-
Navarrete,                                      Agency No. A099-651-503

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2020**
                             San Francisco, California

Before: BOGGS,*** M. SMITH, and BENNETT, Circuit Judges.

      Petitioner Kelvin Moreno-Navarrete (Moreno-Navarrete) petitions for review

of the order of the Board of Immigration Appeals (BIA). The BIA affirmed the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
decision of the immigration judge (IJ) denying Moreno-Navarrete’s applications for

withholding of removal under the Immigration and Nationality Act (INA) and relief

under the Convention Against Torture (CAT). This court has jurisdiction under 8

U.S.C. § 1252. Because the parties are familiar with the facts, we do not recount

them here, except as necessary to provide context to our ruling. We DENY the

petition for review and affirm the BIA’s decision.

      The BIA determined that, because Moreno-Navarrete did not raise the

argument before the IJ, he waived his assertion that “he is a member of a cognizable

particular social group defined as a person who reported gang members to the police

and, as a result of which, the gang members have been put in jail and now seek

revenge against him.” Moreno-Navarrete does not dispute that he waived this issue.

Thus, the basis for Moreno-Navarrete’s withholding claim is waived. See Kumar v.

Gonzales, 444 F.3d 1043, 1056 (9th Cir. 2006); Koerner v. Grigas, 328 F.3d 1039,

1048 (9th Cir. 2003).

      Even if not waived, the purported social group is not cognizable.          In

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013), we ruled that the BIA

erred when “it failed to consider significant evidence that Salvadoran society

recognizes the unique vulnerability of people who testify against gang members in

criminal proceedings, because gang members are likely to target these individuals

as a group.” Id. at 1092. In addition to explicitly noting that testimony in court


                                         2
formed the basis of the particular social group, we cited the petitioner’s evidence

about how “the Salvadoran legislature enacted a special witness protection law in

2006 to protect people who testify against violent criminal elements . . . in

Salvadoran court.” Id. In contrast, Moreno-Navarrete bases his purported social

group on the fact that he “[c]all[ed] the police on gang members resulting in two

arrests.” Moreno-Navarrete never asserts that he testified in open court against such

gang members. Therefore, applying Henriquez-Rivas, Moreno-Navarrete has not

asserted that he is a member of a particular social group for the purposes of the INA.

       Moreno-Navarrete’s CAT claim focuses entirely on the Guatemalan

government’s inability to “curb violence and contain criminal gangs and mafias,”

citing a 2013 report from the Department of Justice. Nowhere does Moreno-

Navarrete connect this general violence in Guatemala to show that “it is more likely

than not that he . . . would be tortured if removed to” that country. 8 C.F.R.

§ 1208.16(c)(2). Moreno-Navarrete’s “generalized evidence of violence and crime

in [Guatemala] is not particular to [him] and is insufficient to meet this standard.”

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010). The BIA had

substantial evidence to conclude that Moreno-Navarrete was not eligible for CAT

relief. See Flores-Vega v. Barr, 932 F.3d 878, 887 (9th Cir. 2019).

       Accordingly, we DENY the petition for review and affirm the decision of the

BIA.


                                          3